Exhibit 10.1

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

COLLABORATIVE RESEARCH AGREEMENT

 

This COLLABORATIVE RESEARCH AGREEMENT (the “Research Agreement”) is entered into
as of May 26, 2005 between:

 

(1) PFIZER INC, a Delaware corporation, having an office at 235 East 42nd
Street, New York, New York 10017 and its Affiliates (“Pfizer”), and

 

(2) RENOVIS, INC. a. Delaware corporation, having an office at Two Corporate
Drive, South San Francisco, California 94080 and its Affiliates (“Renovis”).

 

BACKGROUND:

 

1. Renovis is a biotechnology company that has a research program in active
development involving VR-1 antagonists to treat diseases and disorders. Pfizer
is a major pharmaceutical company with resources and expertise to develop,
manufacture and market novel pharmaceutical products with a research program in
active development involving VR-1 antagonists to treat diseases and disorders.

 

2. Renovis and Pfizer would like to collaborate to advance their mutual programs
with the aim of identifying one or more drug candidates suitable for development
and commercialization as a pharmaceutical product.

 

3. Pfizer and Renovis enter into this Research Agreement to set out the terms
governing the research collaboration. Pfizer and Renovis will also enter into a
License Agreement, effective as of the same date, to govern Pfizer’s development
and commercialization of products arising from the collaboration. Appendices to
this Research Agreement are attached to the License Agreement.

 

4. Together the Research Agreement and the License Agreement are a single
transaction. Entry into one is conditioned on entry into the other.



--------------------------------------------------------------------------------

THE PARTIES AGREE AS FOLLOWS:

 

1. Defined Terms. The meanings of defined terms used in this Research Agreement
are listed in Appendix A.

 

2. Collaborative Research Program.

 

  2.1   Purpose. During the term of this Research Agreement, Renovis and Pfizer
will conduct the Research Program. The objective of the Research Program is to
discover and develop Products.

 

  2.2   Research Plan. The initial Research Plan for the first Commitment Year
is attached as Appendix B. Three months before the end of each subsequent
Commitment Year, the Steering Committee described below will update the Research
Plan for the next Commitment Year and submit it to Renovis and Pfizer for
approval.

 

  2.3   Exclusivity. For [ * ] years after the Effective Date, neither Pfizer or
Renovis will perform or sponsor research in the Field outside of the Research
Program or, in the case of Pfizer, outside of its further research and
development of Products arising from the Research Program, without the other’s
prior written consent. However, Pfizer may develop a [ * ] Product that it has
acquired from a third party:

 

  (a) through an acquisition by Pfizer of all or substantially all of the assets
of such third party or a merger or consolidation of such third party with
Pfizer; or

 

  (b) by license as long as the Product that is licensed is in a stage of
development (i.e., Pre-Clinical, Phase 1, Phase 2 or Phase 3) at least [ * ]
further than the [ * ] Product that is being developed under this Research
Agreement or the License Agreement.

 

Pfizer must continue to meet its obligations under this Research Agreement, in
particular Section 2.7, and the License Agreement, in particular Section 3.1.

 

The Exclusivity obligations of this Section 2.3 will not apply to a Major
Company that becomes an Affiliate of Renovis in a Change of Control, to the
extent such Affiliate has [ * ] research program in the Field, either alone or
with a third party.

 

Nothing in this Research Agreement or the License Agreement will prevent a party
from screening, against VR-1 any compound that is part of a research program
that is independent of the Research Program, for the purpose of determining that
such compound is not a VR-1 Antagonist.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2



--------------------------------------------------------------------------------

  2.4   Research Reports.

 

  2.4.1   Quarterly Reports. After each Commitment Year quarter each party will
submit to the Steering Committee a written report summarizing its activities
under the Research Plan. The report must be submitted within 30 days of the end
of the quarter.

 

  2.4.2   Annual Reports. After each Commitment Year each party will submit to
the Steering Committee a written report detailing the work it completed under
the Research Plan during the year and evaluating the results of its work. The
report must be submitted within 30 days of the end of the Commitment Year.

 

  2.5   Exchange of Research Materials. During the term of this Research
Agreement, the parties will supply to each other samples of biochemical,
biological or synthetic chemical materials as required by the Research Plan or
the Steering Committee. Also, the parties will, upon request, deliver to each
other samples of any material made by the parties in performance of the Research
Plan.

 

  2.6   Introduction of Technology. If a party identifies Technology being used
by it [ * ] the Research Program that it believes might have utility in the
Research Program, it may notify the Steering Committee and the Steering
Committee shall discuss and agree upon the nature and scope of [ * ] such
Technology [ * ] the Research Program, including such party’s Patent Rights with
respect to such Technology, and designate such Technology as [ * ], as the case
may be. If the Steering Committee cannot agree on [ * ] of such Technology, the
party [ * ] the Technology can [ * ] and such Technology will be [ * ].

 

  2.7   Laboratory Facility and Personnel. Each party will provide suitable
laboratory facilities, equipment and personnel for the work to be done by it in
the Research Program.

 

  2.8   [ * ] Efforts. Pfizer and Renovis will each use [ * ] efforts to achieve
the objectives of the Research Program.

 

3. Steering Committee.

 

  3.1   Purpose. Pfizer and Renovis will establish a Steering Committee to
monitor and oversee the Research Program. The Steering Committee will have the
following responsibilities as detailed further in Appendix H:

 

  (a) review and evaluate the Research Program’s progress;

 

  (b) update and prepare the Research Plan as appropriate and for each
Commitment Year;

 

  (c) document Technology developed by the parties pursuant to the Research Plan
and designate and document Program Technology;

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3



--------------------------------------------------------------------------------

  (d) document Technology introduced into the Research Program by the parties
and designate as Pfizer Technology and Renovis Technology, as appropriate;

 

  (e) coordinate the publication of the Research Program’s results;

 

  (f) monitor the priority of a Product’s development within Pfizer;

 

  (g) monitor the exchange of information and materials between the parties;

 

  (h) monitor progress of research, including, for example, progress toward
early milestones and issuance of a Candidate Alert Notification.

 

Specific activities in the areas above are outlined in Appendix H.

 

  3.2   Membership. Within 15 days after the Effective Date, Pfizer and Renovis
will appoint three members each to the Steering Committee. A party may replace
any of its members at any time upon notification of the other party. Other
representatives of Renovis or Pfizer may attend meetings if invited by either
party, upon notification to the other party. The initial members are listed in
the initial Research Plan.

 

  3.3   Chair. The parties will appoint one member each to co-chair the Steering
Committee.

 

  3.4   Meetings. The Steering Committee will meet at least twice each
Commitment Year in person. The parties will take turns in selecting the date and
location of the meetings.

 

  3.5   Minutes. The Steering Committee will keep accurate minutes of its
deliberations. The minutes will record all decisions and proposed actions. A
draft of the minutes must be delivered to all Steering Committee members within
ten business days after each meeting. The party hosting the meeting will prepare
and circulate the draft minutes. The co-chairpersons will edit, approve and
distribute the minutes to all Steering Committee members at least 10 days before
the next Steering Committee meeting.

 

  3.6   Decisions. All decisions of the Steering Committee will be made by
consensus. If consensus cannot be reached and the Steering Committee must have a
decision to avoid any delay or prioritization of work, the Steering Committee
Chairs may refer the matter to their respective senior management: the [ * ] of
Renovis and the [ * ] of Discovery Research for Pfizer Global R&D.

 

  3.7   Expenses. Pfizer and Renovis will bear all expenses incurred by their
respective members associated with participating in the Steering Committee.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4



--------------------------------------------------------------------------------

4. Funding.

 

  4.1   Research Funding. Pfizer will fund FTEs at Renovis to perform the work
described in the Research Plan. The number FTEs to be funded by Pfizer and the
FTE rate for each Commitment Year of the term of this Research Agreement are set
out below.

 

Year

--------------------------------------------------------------------------------

   FTEs


--------------------------------------------------------------------------------

  FTE Rate


--------------------------------------------------------------------------------

  Total Funding for Year


--------------------------------------------------------------------------------

Commitment Year 1

   [ * ]   [ * ]   [ * ]

Commitment Year 2

   [ * ]   [ * ]   [ * ]

First Research Term Extension

   [ * ]   [ * ]   [ * ]

 

  4.2   Payment. All payments will be made in U.S. currency by electronic funds
transfer within 30 days after receipt and acceptance by Pfizer of an invoice
from Renovis. Pfizer will pay the annual research funding by quarterly advance
installments. FTE funding for the first quarter of the term of this Research
Agreement will be paid to Renovis within 10 days after the Effective Date.

 

  4.3   Records and Inspection.

 

  4.3.1   Records. Renovis must keep accurate records of its spending of funds
received from Pfizer. The records must conform to generally accepted accounting
principles (GAAP) as practiced in the United States. The records for each
Commitment Year must be kept for at least three years after the end of that
year.

 

  4.3.2   Inspection. During the term of this Research Agreement and for three
years afterwards, Pfizer may - at its own expense - appoint an independent,
certified public accountant to inspect the records. The accountant must be
reasonably acceptable to Renovis.

 

  4.3.3   Notice and Place. Before inspecting the records, Pfizer must give
Renovis reasonable notice. Renovis must make the records available for the
inspection during regular business hours at the place where the records are
usually kept.

 

  4.3.4   Findings. The accountant’s findings will be binding on the parties.

 

  4.3.5   Timing and Frequency. Pfizer may only inspect the records once each
calendar year and may only inspect the records for any period once. If Pfizer
does not inspect the records corresponding to any Commitment Year within three
years after the end of that year, Pfizer will be deemed to have accepted the
accuracy of the records.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5



--------------------------------------------------------------------------------

  4.3.6   Confidentiality. All information learned by Pfizer during an
inspection will be deemed Renovis Confidential Information.

 

5. Treatment of Confidential Information.

 

  5.1   Disclosure.

 

  5.1.1   Except as provided in Sections 5.1.2, 5.1.3 and 5.1.4, a party may not
disclose to a third party the following information without the written
permission of the other party:

 

  (a) the other’s Confidential Information disclosed under this Research
Agreement;

 

  (b) Program Technology;

 

  (c) the terms of this Research Agreement.

 

  5.1.2   If a party is required by law to disclose this information, it must
give the other party prompt notice and cooperate with the other party if it
seeks - at its expense - a protective order. A party may - without the other’s
permission - disclose information that (a) its legal counsel advises it is
required to disclose if such disclosure is so required without sufficient time,
in the reasonable judgment of the party, to obtain a protective order or (b) is
required, in the reasonable judgment of a party, to be disclosed to comply with
applicable laws, including without limitation rules of the U.S. Securities and
Exchange Commission.

 

  5.1.3   Pfizer and Renovis may only disclose the other’s Confidential
Information to their directors, officers, employees, agents and consultants.

 

  5.1.4   A party may disclose the Program Technology and the other’s
Confidential Information to a third party: (a) for use under a sublicense
granted under the License Agreement; or (b) approved by the parties to provide
services to support the Research Program. The third party must be bound by
contract to maintain such information in confidence on the same terms as are set
forth in this Section 5.

 

  5.1.5   A party may disclose the terms of this Research Agreement to its:

 

  (a) advisors;

 

  (b) any investor that would qualify as accredited as defined in 17 C.F.R.
Section 230.501(a) consistent with its obligations pursuant to Section 5.1.2;

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6



--------------------------------------------------------------------------------

  (c) investment bankers;

 

  (d) and any acquirer of substantially all of the assets to which this Research
Agreement relates.

 

Each party must ensure that each of the individuals or entities in this Section
5.1.5 are bound by contract to maintain the terms of this Research Agreement in
confidence.

 

  5.2   Use. Pfizer and Renovis may only use the other’s Confidential
Information as permitted by this Research Agreement or the License Agreement.

 

  5.3   Measures. Pfizer and Renovis each will use the same measures to protect
the other’s Confidential Information as it uses to protect its own Confidential
Information. Each party must ensure that each of its directors, officers,
employees, agents and consultants who will have access to the other’s
Confidential Information are bound by contract to maintain the information in
confidence.

 

  5.4   Return of Information. After termination of this Research Agreement and
the License Agreement, a party will return or destroy all copies of the other’s
Confidential Information when requested by the other party, but one copy may be
kept so that the party can monitor its continuing obligations under this
Research Agreement. The Confidential Information will be returned within 60 days
after the request.

 

  5.5   Publication. The results of the Research Program may be published as
part of a scientific presentation or publication after scientific review by the
Steering Committee if neither Renovis nor Pfizer - acting reasonably -
disapprove the publication in writing:

 

  (a) within 30 days after receipt of the publication if it is a manuscript; or

 

  (b) within 14 days after receipt of the publication if it is an abstract or
transcript to be included in the proceedings of a scientific meeting.

 

  5.6   Duration. The obligations of this Section 5 will end:

 

  (a) if the Confidential Information enters the public domain through no fault
of the party; or

 

  (b) seven years after the end of the Research Program.

 

  5.7   Other Information. The restrictions in this Section 5 do not apply to
information that a party has or obtains outside of the scope of the definition
of Confidential Information even though it is of the same or similar content.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

7



--------------------------------------------------------------------------------

6. Restrictions on Research Materials. A party may not transfer the other’s
materials or any materials within the Program Technology to a third party
without the written permission of the other party. This restriction will end [ *
] after the end of the Research Program. After this period, materials may only
be transferred to third parties under the terms of the transferring party’s
standard material transfer agreement for such transfers.

 

7. Intellectual Property Rights.

 

  7.1   Disclosure of Inventions. A party must promptly inform the other about
all inventions that its officers, employees, agents or consultants make in the
Research Program.

 

  7.2   Ownership.

 

  7.2.1   Renovis will own all Renovis Technology and Renovis Patent Rights.

 

  7.2.2   Pfizer will own all Pfizer Technology and Pfizer Patent Rights.

 

  7.2.3   Ownership of all Program Technology and Program Patent Rights will be
held solely or jointly by Renovis and/or Pfizer, based on which party employed
or otherwise controlled the inventor of the Program Technology or Program Patent
Rights.

 

  7.2.4   Inventorship of Program Patent Rights will be determined in accordance
with U.S. patent law.

 

8. Filing, Prosecution and Maintenance of Program Patent Rights.

 

  8.1   Renovis’s Obligations. Renovis must take the following steps in
connection with Program Patent Rights in which Renovis employees or consultants,
alone or together with Pfizer employees or consultants, are named as inventors:

 

  8.1.1   Give Pfizer a copy of any draft application before it is filed so that
Pfizer can give Renovis comments on the substance of the application.

 

  8.1.2   Consult with Pfizer regarding the countries in which patent
applications should be filed and must file patent applications in those
countries requested by Pfizer.

 

  8.1.3   Take all reasonable steps to prosecute all patent applications.

 

  8.1.4   Respond to proceedings filed by third parties against the patent
applications.

 

  8.1.5   File all papers and, subject to Section 8.2, pay all fees necessary to
maintain any granted patents.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

8



--------------------------------------------------------------------------------

  8.1.5   Take all actions reasonably requested by Pfizer to maintain any
granted patents.

 

  8.1.6   Give Pfizer copies of all documents relating to the filing,
prosecution and maintenance of patent applications and granted patents.

 

  8.1.7   Give Pfizer a report detailing the status of all patent applications
and granted patents every six months.

 

  8.1.8   Obtain Pfizer’s consent before taking any step in connection with the
filing, prosecution or maintenance of any Program Patent Right claiming a VR-1
Antagonist. Subject to complying with the other provisions of this Section 8,
Renovis does not need to obtain Pfizer’s consent to take any step required to
prevent a material, adverse impact on Renovis Patent Rights or Program Patent
Rights owned by Renovis.

 

  8.1.9   Give Pfizer prompt notice of any decision to not file a patent
application or to abandon an application or a granted patent. After receiving
this notice, Pfizer may - at its expense - take over the filing, prosecution or
maintenance of the patent application or granted patent. If this occurs, the
relevant Program Patent Rights will be [ * ] to Pfizer.

 

  8.2 Costs.

 

  8.2.1   Major Country Patents. Pfizer will reimburse Renovis for [ * ] of the
costs Renovis is obliged to incur under Section 8.1 for Program Patent Rights in
the Major Countries.

 

  8.2.2   Other Country Patents. Pfizer will reimburse Renovis for [ * ] of the
costs Renovis is obliged to incur under Section 8.1 for Renovis Patent Rights in
countries other than the Major Countries.

 

  8.2.3   Abandonment. If Pfizer does not wish to continue to support the
filing, prosecution or maintenance of any Program Patent Rights it must notify
Renovis in writing. From the date of the notification, Pfizer’s obligations
under Sections 8.2.1 and 8.2.2 and Renovis’s obligations under Sections 2.1 and
2.2 of the License Agreement, only with respect to such Program Patent Rights,
will end.

 

  8.3   Filing, Prosecution and Maintenance by Pfizer. With respect to Program
Patent Rights in which Pfizer employees or consultants alone are named as
inventors, Pfizer will have those rights and duties ascribed to Renovis in
Section 8.1.

 

  8.4   Disclaiming. Neither party may disclaim a Valid Claim within Program
Patent Rights without the consent of the other.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

9



--------------------------------------------------------------------------------

  8.5   Extensions. Pfizer may take all actions reasonably necessary - either in
its own name or in the name of Renovis - to obtain patent extensions under 35
U.S.C. Section 156 and foreign counterparts for the appropriate Program Patent
Rights, which shall be determined by Pfizer in its reasonable judgment so as to
best maximize the period of market exclusivity for Products. Renovis must - at
Pfizer’s expense - cooperate with Pfizer and sign all documents requested by
Pfizer in connection with obtaining the extension.

 

9. Acquisition of Rights from Third Parties. During the Research Program a party
will notify the other party of any opportunities to obtain Technology from a
third party that may be useful to the Research Program. The parties will decide
if the Technology should be obtained and, if so, agree on what terms and by
which party.

 

10. Other Agreements. Concurrently with the execution of this Research
Agreement, the parties will enter into the License Agreement. This Research
Agreement and the License Agreement are the sole agreements with respect to the
Field.

 

11. Term and Termination.

 

  11.1   Term. Unless sooner terminated or extended, this Research Agreement
will end [ * ] from the Effective Date unless extended as follows. Pfizer may
extend the Research Program and this Research Agreement by [ * ] giving Renovis
at least 90 days notice before the end of the [ * ] Commitment Year. Pfizer may
further extend the Research Program and this Research Agreement by an additional
[ * ] period only upon the written consent of Renovis by giving Renovis at least
90 days written notice before the end of the [ * ] Commitment Year.

 

  11.2   Breach Events. The following will be breach events (“Breach Events”):

 

  (a) Any material representation or warranty of a party under this Research
Agreement that proves to have been incorrect in any material respect when made.

 

  (b) Failure by a party in any material respect to perform or observe any
material term of this Research Agreement, but only if the failure remains
unremedied for 30 days after written notice from the other party.

 

  (c) Failure by a party to materially satisfy the covenants in Section 13, but
only if the failure remains unremedied for 30 days after written notice from the
other party.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

10



--------------------------------------------------------------------------------

  11.3   Termination. If a party is responsible for a Breach Event, the other
party may terminate this Research Agreement immediately by giving written
notice.

 

  11.4   Effect of Termination. Termination of this Research Agreement:

 

  (a) will not prejudice a party’s right to receive any payments accrued under
Sections 4 and 8 of this Research Agreement;

 

  (b) will not terminate the terms and conditions of the License Agreement,
unless provided otherwise therein, but will terminate the research license in
Section 2.1 of the License Agreement.

 

  11.5   Survival. The following provisions of this Research Agreement will
survive expiration or termination of this Research Agreement: Appendix A
(Definitions), Section 2.3 (Exclusivity), Section 3 (Steering Committee),
Section 4.3 (Records and Inspection), Section 5 (Treatment of Confidential
Information), Section 6 (Restrictions on Research Materials), Section 7
(Intellectual Property Rights), Section 8 (Filing, Prosecution and Maintenance
of Program Patent Rights), Section 11.4 (Effect of Termination), Section 12
(Representations and Warranties), Section 15 (Notices) and Section 16 (Governing
Law).

 

  11.6   Steering Committee. The Steering Committee will continue to exist and
function to perform its duties under this Research Agreement, which contemplates
performance after termination of this Research Agreement, in accordance with its
duties under the License Agreement.

 

12. Representations and Warranties. Renovis and Pfizer represent and warrant to
each other as follows:

 

  12.1   It is a corporation duly organized, validly existing and is in good
standing under the laws of the State of Delaware.

 

  12.2   It is qualified to do business and is in good standing in each
jurisdiction in which it conducts business.

 

  12.3   It has all the power and authority necessary to conduct its business as
now being conducted.

 

  12.4   It has all power and authority to enter into and perform this Research
Agreement.

 

  12.5   This Research Agreement has been duly authorized by all necessary
corporate action and will not:

 

  (a) require the consent of its stockholders;

 

  (b) violate any applicable law;

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

11



--------------------------------------------------------------------------------

  (c) violate its certificate of incorporation or bylaws; or

 

  (d) breach any material agreement, permit or other instrument that binds it or
its assets.

 

  12.6   It does not owe an obligation to a third party that conflicts with this
Research Agreement or that would impede its performance of this Research
Agreement.

 

  12.7   It has sufficient rights in its tangible and intangible assets to
perform this Research Agreement and it is not aware that a third party disputes
these rights.

 

13. Covenants. During the term of this Research Agreement, Renovis and Pfizer
will each:

 

  13.1   Remain qualified to do business in good standing in each jurisdiction
in which it conducts business.

 

  13.2   Maintain the rights in its tangible and intangible assets needed to
perform this Research Agreement.

 

  13.3   Not accept an obligation to a third party that conflicts with this
Research Agreement or that would impede its performance of this Research
Agreement.

 

  13.4   Develop and exploit Products using Commercially Reasonable Efforts.

 

  13.5   Comply with all information disclosure obligations pursuant to Sections
2, 3 and 4.

 

  13.6   Comply in all material respects with the requirements of all applicable
laws.

 

14. HSR. After signing this Research Agreement, Pfizer and Renovis will promptly
take (a) all actions necessary to make any filing required under the HSR Act and
(b) reply at the earliest possible date with any requests for information
received from the United States Federal Trade Commission (“FTC”) or Antitrust
Division of the United States Department of Justice (“DoJ”) pursuant to the HSR
Act. The parties will, to the extent reasonably practicable, consult with one
another prior to making any filings, responses to inquiries or other contacts
with the FTC or DoJ concerning the transactions contemplated by this Research
Agreement and will use commercially reasonable efforts to obtain any clearances
related to this Research Agreement that are necessary under the HSR Act. Each
party will be responsible for its own costs in connection with such filing,
except that Pfizer will be solely responsible for the applicable filing fees.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

12



--------------------------------------------------------------------------------

15. Notices. All notices will be in writing and sent by certified mail, return
receipt requested or courier to the addresses noted below. Notices will be
deemed delivered on the date of its receipt.

 

If to Pfizer:    Pfizer Global R&D Headquarters      50 Pequot Avenue      New
London, CT 06320      Attn.: Head of Research, PGRD      Copy to: General
Counsel, PGRD      Invoices should be sent to the attention of [ * ] at the
following address:      [ * ]      Strategic Alliances, Mail Stop [ * ]     
Pfizer Global R&D      50 Pequot Avenue      New London, CT 06320 If to Renovis:
   Renovis, Inc.      Two Corporate Drive      South San Francisco, California
94080      Attention: Vice President, Corporate Development      Telephone:
(650) 266-1400

 

16. Governing Law. This Research Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

17. Change of Control. Upon each occurrence of a Change of Control, Renovis must
notify Pfizer within five days after approval by Renovis’s board of directors of
any transaction that constitutes a Change of Control. Following receipt of any
such notice Pfizer may, by notifying Renovis in writing, elect to terminate
either or both this Research Agreement or its obligations under Section 2.3
(Exclusivity).

 

18. Miscellaneous.

 

  18.1   Binding Effect. This Research Agreement is binding upon and inures to
the benefit of a party’s legal representatives, successors and permitted
assigns.

 

  18.2   Counterparts. This Research Agreement may be executed in two or more
counterparts, each of which will be deemed an original and all of which shall
constitute together the same document.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

13



--------------------------------------------------------------------------------

  18.3   Amendment. This Research Agreement may be amended only by written
agreement of both of the parties.

 

  18.4   Waiver. A party’s compliance with the terms of this Research Agreement
may only be waived by written notice from the other party. Unless stated
otherwise a waiver will not be deemed an ongoing waiver. The delay or failure of
a party to require performance of a term of this Research Agreement will not
prevent the party from enforcing the term later.

 

  18.5   Third Party Beneficiaries. It is the intention of the parties that no
third party will have, and no third party has, any rights under this Research
Agreement.

 

  18.6   Relationship. The parties are independent contractors. This Research
Agreement does not create a partnership between the parties or any third party.

 

  18.7   Assignment and Successors. A party may not assign this Research
Agreement without the permission of the other party. However, a party may -
without the permission of the other party - assign this Research Agreement to:

 

  (a) its Affiliates;

 

  (b) any purchaser of all or substantially all of its assets; or

 

  (c) any successor corporation resulting from any merger or consolidation of
such party with or into such corporations.

 

  18.8   Force Majeure. A party will not be in breach or liable for any failure
of delay of its performance of this Research Agreement caused by natural
disasters or circumstances reasonably beyond its control.

 

  18.9   Severability. If any provision of this Research Agreement is invalid or
is unenforceable, the parties intend that the remainder of this Research
Agreement will be unaffected.

 

  18.10   Currency. All dollar amounts stated herein are in U.S. dollars.

 

  18.11   Export. The Parties agree not to export, directly or indirectly, any
U.S. source technical data acquired from the other Party or any products
utilizing such data to countries outside the United States, which export may be
in violation of the U.S. export laws or regulations.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

14



--------------------------------------------------------------------------------

SIGNED BY:         PFIZER INC.       RENOVIS, INC.

By:

 

/s/ John L. LaMattina

     

By:

 

/s/ Corey S. Goodman

Title:

 

President, PGRD

     

Title:

 

President & CEO

Date:

 

May 25, 2005

     

Date:

 

May 26, 2005

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

15